Exhibit 10.2
REIS, INC.
RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (“Award Agreement”) is made and
entered into effective [DATE] (the “Date of Grant”) by and between Reis, Inc., a
Maryland corporation (the “Company”), and [NAME] (“Employee”).
SECTION I
BACKGROUND
     A. The Board of Directors of the Company (the “Board”) has adopted the
Amended and Restated Reis, Inc. 2011 Omnibus Incentive Plan (the “Plan”)
pursuant to which restricted stock units may be granted by the Compensation
Committee of the Board (the “Committee”).
     B. The Company desires to grant to the Employee restricted stock units in
accordance with the Plan.
     C. Pursuant to the Plan, the Company and the Employee agree to the terms
and conditions set forth below.
SECTION II
AGREEMENT
1. Grant of Units. Pursuant to action taken by the Committee, as of the Date of
Grant the Company grants to the Employee [____________________] (_____)
restricted stock units (the “Units”), with each Unit representing the right to
receive one (1) share of the Company’s common stock, $0.02 par value per share
(“Share”), subject to the terms, conditions, and adjustments set forth in this
Award Agreement. The Units are granted pursuant to, and are subject to the terms
and conditions of the Plan, the terms, conditions and definitions of which are
hereby incorporated herein as though set forth at length, and the receipt a copy
of which the Employee hereby acknowledges by his signature below. Terms used
herein and defined in the Plan shall have the meanings set forth in the Plan
unless otherwise defined herein.
2. Vesting Period. This award shall vest annually in equal amounts over the
three (3) year period beginning on the Date of Grant, and ending on the third
anniversary of the Date of Grant (such three-year period, the “Vesting Period”).
One third of the number of Units (rounded down to the nearest whole number)
shall vest on each of the three anniversary dates of the Date of Grant, with
each such anniversary date being referred to as a “Payment Date.”
3. Payment of Award In Shares. Subject to early termination of this Award
Agreement pursuant to Section 6 or 7 below, as soon as practicable following
each Payment Date (but in no event later than 30 days after the such Payment
Date) the Company will transfer to the Employee one Share for each Unit in which
the Employee is vested as of such Payment Date. Notwithstanding the foregoing,
if employment is terminated for any reason (other than death, disability or
following a Change in Control) prior to a Payment Date, then this Award
Agreement shall be

 



--------------------------------------------------------------------------------



 



forfeited and cancelled and Employee shall not be entitled to any benefits or
rights hereunder for Shares not vested as of the date of termination. All Shares
that have vested as of the date of termination and not previously been delivered
hereunder shall be delivered to the Employee within 30 days of the date of
termination. By way of example, if employment terminates 23 months after the
Date of Grant, the first third of the Units will have vested and been delivered
and the remainder of the Units will not be vested and will be forfeited and
cancelled.
4. Dividend Equivalents. The amounts payable hereunder shall not include any
payment on account of dividend equivalent payments or dividend credit rights.
5. Voting Rights. The Employee shall have no voting rights with respect to the
Shares represented by the Units awarded hereunder prior to delivery thereof.
6. Death or Becoming Disabled. Notwithstanding anything to the contrary
contained herein, if, during the Vesting Period, the Employee dies or becomes
Disabled (defined below), the Employee shall become 100% vested in this award
and the Company shall transfer to the Employee (or to the Employee’s
beneficiary, if the Employee has died) the number of Shares representing the
number of Units in which the Employee is then vested hereunder (without
duplication of any Shares previously delivered to the Employee hereunder). Such
transfer shall be made as soon as practicable following such death or becoming
Disabled (but not more than 90 days following such death or becoming Disabled).
For this purpose, “Disabled” shall mean that the Employee (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of at least twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for at least twelve (12) months receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company. Any determination of whether the Employee is
Disabled shall be made by the Committee.
7. Change in Control. Notwithstanding anything herein to the contrary, in the
event a Change in Control (as defined in the Plan) occurs during the Vesting
Period prior to the Employee’s death or becoming Disabled, the Employee shall
become 100% vested in this award and the Company shall transfer to the Employee
the number of Shares representing the number of Units in which the Employee is
then vested hereunder (without duplication of any Shares previously delivered to
the Employee hereunder). Such transfer shall be made immediately following such
Change in Control.
8. Securities Law Requirements. The Company shall not be required to issue its
Shares pursuant to this Award Agreement unless and until (a) such Shares have
been duly listed upon each stock exchange on which the Company’s common stock is
then registered, (b) a registration statement under the Securities Act of 1933
with respect to such Shares is then effective, and (c) such issuance is not
prohibited under the rules of the Securities Act of 1933.
9. Non-Transferability. No rights under this Award Agreement may be assigned,
transferred, or in any manner encumbered except by will or the laws of descent
and distribution, and any

2



--------------------------------------------------------------------------------



 



attempted assignment, transfer, mortgage, pledge or encumbrance, except as
herein authorized, will be void and of no effect.
10. Tax Withholding and Reporting. The Company shall have the right to withhold
from amounts otherwise payable to the Employee such withholding taxes as may be
required by law, or to otherwise require the Employee to pay such withholding
taxes. The Company shall file all required tax information returns in respect of
payments hereunder.
11. Choice of Law. This Award Agreement will be governed by the laws of the
State of New York, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Award
Agreement to another jurisdiction.
12. Section 409A. Notwithstanding any provision of the Plan or this Award
Agreement to the contrary, to the extent this Award is deemed to be vested or
restrictions lapse, expire or terminate upon the occurrence of a Change in
Control and such Change in Control does not constitute a “change in the
ownership or effective control” or a “change in the ownership or a substantial
portion of the assets” of the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Code, then, even though such Award may be deemed
to be vested or restrictions lapse, expire or terminate upon the occurrence of
the Change in Control or any other provision of the Plan, payment to the grantee
will only be made to the extent necessary to be in compliance with the
provisions of Section 409A of the Code, on the earliest of: (i) the grantee’s
“separation from service” with the Company (determined in accordance with
Section 409A of the Code); provided, however, that if the Participant is a
“specified employee” (within the meaning of Section 409A of the Code), the
payment date will be the date that is six (6) months after the date of the
grantee’s separation from service with the Company, (ii) the date payment
otherwise would have been made in the absence of any provisions in this Plan to
the contrary (provided such date is permissible under Section 409A of the Code),
or (iii) the grantee’s death.
[Remainder of this page intentionally blank]

3



--------------------------------------------------------------------------------



 



An authorized representative of the Company has signed this Award Agreement, and
the Employee has signed this Award Agreement to evidence the Employee’s
acceptance of the award on the terms specified in this Award Agreement, all as
of the Date of Grant.

            REIS, INC.
      By:           Name:           Title:           EMPLOYEE:
            Name:  [___________]           

4